Citation Nr: 1732989	
Decision Date: 08/14/17    Archive Date: 08/23/17

DOCKET NO.  09-36 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for paranoid schizophrenia.  


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel



INTRODUCTION

The Veteran had active service from April 1992 to March 1994.  

This matter comes before the Board of Veterans' Appeals (Board) from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The Veteran's claim on appeal was previously remanded by the Board January 2012, December 2014, August 2015, and January 2016 for additional development.  As there has been substantial compliance with prior remand directives, the matter is properly returned to the Board for adjudication.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

Paranoid schizophrenia did not have onset during active service or within one year of service discharge and is not otherwise related to active service.  


CONCLUSION OF LAW

The criteria for service connection for service connection for paranoid schizophrenia have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.384 (2016).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process  

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  

Additionally, the Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, regarding the Veteran's claim on appeal.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

II.  Service Connection - Paranoid Schizophrenia  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  "To establish a right to compensation for a present disability, a Veteran must show:  '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

For certain chronic disorders, including psychoses such as schizophrenia, service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following service discharge.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016).  Additionally, for chronic diseases defined by 38 C.F.R. § 3.309(a) and shown in service or by a continuity of symptoms after service, the disease shall be presumed to have been incurred in service.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In order to show a chronic disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required in order to establish entitlement to service connection.  Id.  

Even where service connection cannot be presumed, service connection may still be established on a direct basis.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

The Veteran claims entitlement to service connection for paranoid schizophrenia which he asserts first had onset during active service in 1992 and has continued since that time.  

However, as discussed below, and following a review of the evidence of record, the Board finds that the preponderance of evidence weighs against the Veteran's claim of entitlement to service connection for paranoid schizophrenia.  

Service treatment records do not document any complaints, diagnosis, or treatment of paranoid schizophrenia.  An isolated December 1992 entry documents that the Veteran asked to see a chaplain after reportedly feeling something pulling his leg and holding his head down on his pillow; he noted that it had happened one previous time prior to entry to active service, and a "watch" was put on the Veteran until he could be seen by a chaplain/medical in the morning.  As directed within prior Board remands, VA has properly attempted development regarding any related mental health treatment records; however, there are no relevant service treatment records associated with the claims file that document any further relevant mental health treatment during active service.  Significantly, a physical examination upon service discharge in March 1994 documents a normal psychiatric evaluation, without any noted relevant defects or diagnosis, and the Veteran denied any psychiatric symptoms within a concurrent report of medical history.  

Also notable is that when the Veteran submitted his claim for Social Security disability benefits for paranoid schizophrenia, and he was asked when the illness, injury or condition first bothered him, he wrote July 2001, which is consistent with private medical records.  For example, in an August 2001 private medical record, which was described by the staff psychiatrist as being the Veteran's first hospitalization with the private facility, the staff psychiatrist noted that the Veteran had "no known psychiatric history" and that the Veteran had "begun acting strange, appeared confused, was walking constantly, hearing voices," etc. around the time of the Veteran's admission to the hospital.  This evidence, both the Veteran's Social Security disability application, which was completed by the Veteran, and the private medical records, which were created contemporaneously with the time period in question, tends to establish that the Veteran's paranoid schizophrenia had its onset in 2001-approximately seven years following service discharge. 

As discussed above, this matter has been previously remanded by the Board several times in order to obtain an adequate medical opinion regarding the Veteran's claim.  In particular, the most recent January 2016 Board remand directed that VA obtain an adequate opinion which properly addressed relevant lay evidence, including the Veteran's in-service request to see a chaplain and subsequent reports of the Veteran and his girlfriend regarding his claimed mental health symptoms since separation from service. 

In February 2017, following a review of the claims file, a VA examiner opined that the Veteran's claimed condition was less likely than not related to active service.  The examiner acknowledged that the Veteran's report of in-service mental health issues; however, the examiner stated that the incident reported was the result of hypnagogic hallucinations and sleep paralysis, and that it was not an indication of his later development of schizophrenia many years after service discharge.  The examiner noted that the Veteran's in-service report was not consistent with his current mental health symptoms; moreover, the examiner stated there was no evidence that his symptoms were continuous or the same entity since active service.  As such, the examiner found no nexus between his current diagnosis and active service.  

In March 2017, the same VA examiner reiterated her negative nexus opinion from the previous month.  Additionally, she noted the lay reports of Veteran's girlfriend regarding the Veteran's paranoid thoughts, sleep problems, and significant alcohol use in 1995, and the Veteran's own report of mental health problems beginning in 1997; however, the examiner noted that the first objective treatment for schizophrenia was in 2001 at Mississippi State Hospital.  The examiner acknowledged that it was possible that paranoid symptoms contributed to reported alcohol abuse in 1995, or that the reported substance abuse may have caused paranoia, but that she was unable to determine either the veracity or the relevance of the statements made by the Veteran's girlfriend about his behavior and demeanor in 1995.  Significantly, however, the examiner noted that there was no documented evidence of medical or mental health treatment sought for the reported problems within the one-year period after service discharge.  

The Board finds the February 2017 and March 2017 VA opinions discussed above to be of great probative value, as they were based upon a thorough review of the claims file and properly addressed the evidence of record, including the relevant lay evidence of record as discussed in the January 2016 Board remand.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

While the lay evidence discussed above is probative insofar as it reports observable symptoms, see Layno v. Brown, 6 Vet. App. 465, 469 (1994); to the extent that such statements attempt to assert a nexus between the Veteran's paranoid schizophrenia and his active service, such statements are afforded little probative value, as the proponents of such statements are not shown to possess complex medical or psychiatric expertise in order to render a nexus opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, to the extent that the lay statements of record assert that the Veteran's paranoid schizophrenia first had onset during active service and have been continuous therefrom, they are afforded little probative value when compared to the other evidence of record.  As discussed, service treatment records which do not document any complaints, treatment, or diagnosis of paranoid schizophrenia; moreover, the isolated December 1992 incident described above has been identified by the February 2017 VA examiner to be the result of hypnagogic hallucinations and sleep paralysis, rather than an indication of schizophrenia, which post-service medical records document first developed years after service discharge, with related treatment in 2001.  Additionally, when the Veteran submitted his claim for Social Security disability benefits for paranoid schizophrenia, he claimed the onset of this disability as beginning in 2001.  When the Veteran was first hospitalized for this disability, the description of his symptoms that caused him to be hospitalized were demonstrated in close proximity to the hospitalization, which is consistent with what the Veteran reported in his Social Security disability application.  Thus, the Board finds the allegations of continuous symptoms following discharge from service to be not credible.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

In conclusion, the Board finds that preponderance of evidence weighs against the Veteran's claim of entitlement to service connection for paranoid schizophrenia.  There is no probative evidence that the Veteran's paranoid schizophrenia first manifested within one year of service discharge or that it is otherwise related to his active service.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.  As the preponderance of the probative evidence is against the Veteran's claim, there is no reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



ORDER

Service connection for paranoid schizophrenia is denied.  



____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


